1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on January 5, 2022.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 
4.	Claims 1,7-21 are allowed.

5.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a multi-contact Hall plate comprising four contacts or a multiple of four contacts, wherein the Hall plate has a ring structure and each of the contacts is arranged substantially equally distributed at an inner edge region located at an inner circular perimeter defining a hole in the ring structure, no contacts are arranged at an outer edge region located at an outer circular perimeter of the ring structure, and each of the contacts is connected to one of four terminals.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY PATIDAR/Primary Examiner, Art Unit 2858